t c memo united_states tax_court dale a rinehart and jeana l yeager f k a jeana l rinehart commissioner of internal revenue respondent et al petitioners v docket nos filed date frank c hider for petitioners abbey b garber for respondent memorandum findings_of_fact and opinion vasquez judge this case is before the court on petitioners’ motion for leave to file out of time a motion for cases of the following petitioners are consolidated herewith jeana l yeager docket no dale a rinehart docket no jeana l yeager docket no reconsideration of opinion motion for leave and petitioners’ motion for reconsideration of opinion and memorandum brief in support thereof motion for reconsideration regarding our opinion in rinehart v commissioner tcmemo_2002_71 rinehart ii respondent determined deficiencies in and penalties on petitioners’ federal income taxes as follows docket no year deficiency dollar_figure big_number big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number big_number in rinehart v commissioner tcmemo_2002_9 rinehart i we addressed the issue of whether dale a rinehart’s mr rinehart horse breeding activity was an activity_not_engaged_in_for_profit for and in rinehart ii we addressed the issues of whether petitioners had cancellation_of_indebtedness_income cod income for and whether petitioners were liable for penalties pursuant to sec_6662 in rinehart i and rinehart ii we made no findings and reached no conclusions regarding petitioners’ marital status for federal_income_tax purposes unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in the motion for leave and the motion for reconsideration petitioners argue that the court needs to address petitioners’ marital status in order to resolve computational adjustments and the sec_6662 penalties contained in the notices of deficiencies petitioners contend they will be harmed absent a ruling on these issues accordingly even though they seek to file the motion for reconsideration considerably more than days after our written opinion in rinehart ii was served they argue that in the interest of justice we should permit them leave to file the motion for reconsideration and reconsider our opinion respondent does not object to granting petitioners leave to file the motion for reconsideration we agree that it is in the interest of justice to permit petitioners to file the motion for reconsideration accordingly we shall grant the motion for leave and we shall grant the motion for reconsideration in order to address the following issues the marital status of mr rinehart and petitioner jeana l yeager ms yeager for federal_income_tax purposes for and and whether petitioners are liable for penalties pursuant to sec_6662 related to claiming a petitioners do not seek reconsideration of any of our other findings or conclusions in rinehart ii we use the term ms yeager for convenience only the use of this term is not a finding regarding petitioners’ marital status during the years in issue filing_status of single on their and tax returns rule findings_of_fact we incorporate our findings in rinehart i and rinehart ii herein by this reference marriage divorce and annulment in ms yeager married william z williams in the state of washington sometime thereafter mr williams filed for divorce in date the superior court of washington issued a decree of dissolution dissolving ms yeager and mr williams’ marriage decree of dissolution the court decreed that ms yeager’s name was changed to jeana lee yeager ms yeager did not contest the divorce in date petitioners married in texas ms yeager received a copy of the decree of dissolution before she married mr rinehart shortly after his marriage to ms yeager mr rinehart filed a life event change form with his employer american airlines to notify it of his marriage to ms yeager mr rinehart filed this form so that ms yeager would be afforded spousal benefits from american airlines in date mr rinehart filed forms with american airlines designating ms yeager the beneficiary of his retirement benefits program in or about date ms yeager filed a complaint for declaratory_judgment against mr williams in the state of washington as a result of the divorce ms yeager wanted to be released from a management_contract between mr williams and herself in this complaint ms yeager acknowledged that she was divorced from mr williams and referred to mr williams as her ex-husband in date richard g rutan and the trustee for voyager aircraft inc voyager filed a complaint for money damages listing ms yeager as a defendant rutan lawsuit on date in the district_court 336th judicial district grayson county texas the texas state court mr rinehart sought an uncontested annulment from ms yeager pursuant to sec_2 of the texas family code mr rinehart claimed that ms yeager’s marriage to mr williams was never dissolved by divorce annulment or death on the same day ms yeager filed a waiver of service appearance and admission of facts the waiver in the waiver the rutan lawsuit arose from ms yeager’s involvement with mr rutan and voyager in an attempt to fly an airplane around the world without stopping or refueling in date mr rutan and ms yeager accomplished this feat an aviation milestone and as a result the airplane used to accomplish it hangs in the smithsonian air and space museum in the rutan lawsuit mr rutan alleged that ms yeager misappropriated memorabilia and funds from voyager in sec dollar_figure of the texas family code was renumbered sec tex fam code sec vernon ms yeager indicated that she did not contest the annulment in the waiver ms yeager swore that when she married mr rinehart the divorce action between her and mr williams was not final and was still pending before the court in washington state also that same day the texas state court issued a decree of annulment declaring petitioners’ marriage null and void at ms yeager’s request the texas state court ordered and decreed that ms yeager’s legal name was jeana lee williams the reason petitioners obtained the annulment was to insulate mr rinehart’s assets from ms yeager’s creditors even though the texas state court annulled petitioners’ marriage ms yeager considered herself divorced from mr williams because mr williams had not taken any legal action to set_aside the divorce in date month after the decree of annulment was issued ms yeager filed for bankruptcy in the bankruptcy petition ms yeager stated that she was divorced and that mr williams was her ex-husband on the bankruptcy petition ms yeager listed her last name as yeager and not williams ms yeager filed the bankruptcy petition days before the final settlement conference and approximately week before the trial in the rutan lawsuit sometime after the filing of the bankruptcy petition the rutan lawsuit was settled mr rutan dropped the rutan lawsuit after learning that ms yeager had filed for bankruptcy was divorced and was earning only dollar_figure a month as a ranch hand in date and date mr rinehart signed health insurance benefit forms that listed ms yeager as his wife sometime after date mr rinehart mailed a letter to american airlines discussing the surgical health benefits for his wife ms yeager around date mr williams died in date mr rinehart initialed a pension benefit election form that listed ms yeager as his wife in date respondent served a set of interrogatories on ms yeager in date ms yeager responded to these interrogatories in her responses ms yeager admitted that she had received documents from the court in washington state that the divorce from mr williams was final and she was finally divorced from mr williams in date from the date of their marriage through the time of trial petitioners lived together during this time petitioners held themselves out as husband and wife during and subsequent to the years in issue people referred to mr rinehart as mr yeager and to ms yeager as mrs rinehart ms yeager was eligible for spousal benefits including health_insurance_coverage from american airlines only if she and mr rinehart were married tax returns petitioners timely filed their tax returns for and petitioners filed a joint_return for and filed separate returns claiming a filing_status of single for and ms yeager listed her last name as yeager and not williams on her and returns petitioners filed a joint federal_income_tax return for on this return ms yeager listed her last name as rinehart in date month prior to the trial in this case mr rinehart filed a form 1040x amended u s individual_income_tax_return for changing his filing_status from married filing joint_return to single ms yeager also filed an amended_return for claiming single status on the amended_return ms yeager listed her last name as yeager opinion i marital status a burden_of_proof as a preliminary matter petitioners argued that respondent raised a new issue in the answer by asserting that petitioners should be treated as married for their federal_income_tax filing_status and consequently respondent bears the burden_of_proof on the issue of whether petitioners should be treated as married during the years in issue generally petitioners bear the burden_of_proof rule a respondent however bears the burden_of_proof with respect to any new_matter pleaded in the answer id an assertion in the answer is treated as a new_matter when it either increases the original deficiency or requires the presentation of different evidence 112_tc_183 93_tc_500 a new_theory that merely clarifies or develops the original determination is not a new_matter in respect of which respondent bears the burden_of_proof shea v commissioner supra pincite wayne bolt nut co v commissioner supra pincite in notices of deficiency for and issued to petitioners respondent determined that petitioners were married and that petitioners’ correct filing_status for and was married filing separate the explanation of adjustments contained in petitioners’ notices of deficiency states since you were married and domiciled in a community_property_state we have computed your tax_liability in accordance with community_property_laws in their separate petitions petitioners claimed that they were not married during the years in issue because the texas state court had annulled their marriage in reply to sec_7491 is not applicable to this case rinehart v commissioner tcmemo_2002_9 petitioners’ allegation respondent responded in his answers that petitioners should be treated as married during the years in issue for purposes of their federal_income_tax filing_status even though their marriage was annulled in respondent’s clarification of the basis of his determination that petitioners should be treated as married did not increase the original deficiency or require the presentation of different evidence accordingly we conclude that petitioners bear the burden_of_proof on this issuedollar_figure b effect of the annulment petitioners were married in date in date mr rinehart sought an annulment of petitioners’ marriage and the texas state court issued a decree of annulment declaring petitioners’ marriage null and void on their and federal_income_tax returns petitioners designated their filing_status as single petitioners argue that the effect of the decree of annulment was to render the marriage void from its inception and that their filing_status of single for and was correct and they were also entitled to claim a filing_status of single for the evidence regarding the annulment of petitioners’ marriage was directly related to respondent’s determination that petitioners were married and that texas community_property_laws applied we note however that our resolution of this issue does not depend on which party bears the burden_of_proof the determination of whether an individual is married shall be made as of the close of the taxable_year sec_7703 marital status for federal tax purposes is defined by state law 64_tc_552 affd 550_f2d_1201 9th cir in general we give full faith and credit to a determination of marital status by a state court possessed of jurisdiction over the subject matter and parties e g stark v commissioner tcmemo_2003_47 we are however only bound to follow interpretations of state law as announced by the highest court of that state 387_us_456 accordingly we conclude that in the unusual circumstances of this case we are not bound by the decision of the texas state court regarding petitioners’ marital status id 79_tc_415 indeed petitioners’ actions perpetrated a fraud on the texas state court and we believe that the texas supreme court would not enforce such a decree against third parties such as respondent in this case ms yeager’s marriage to mr williams was dissolved in as of the close of and and through the time of trial petitioners lived together as husband and wife and represented themselves to others as being married petitioners never intended to and never did physically separate from each other before or after the annulment petitioners supplied information to the texas state court that conflicted with information ms yeager provided to the bankruptcy court mr rinehart provided to his employer and ms yeager provided to a washington state court in her complaint for declaratory_judgment petitioners’ annulment was grounded on their collusive falsehoods mr rinehart was wrong when in seeking an annulment from the texas state court he stated that ms yeager’s marriage to mr williams had not been dissolved by divorce likewise ms yeager was wrong when in acceding to the annulment she represented to the texas state court that her divorce action with mr williams was not final and was still pending in washington state these were not honest mistakes based on the foregoing we sustain respondent’ sec_11 we note that there is an additional reason for disregarding the annulment for tax purposes in general an annulment has the effect of declaring a marriage void ab initio under texas law home of the holy infancy v kaska s w 2d tex it thus relates back to erase the marriage from the outset id the doctrine_of relation back however is not absolute in texas 3_f3d_131 5th cir courts have recognized that annulment is a legal fiction and the relation_back_doctrine is a limited concept id home of the holy infancy v kaska supra pincite i n cases involving the rights of third parties courts have been especially wary lest the logical appeal of the fiction should obscure fundamental problems and lead to unjust or ill-advised results respecting a third party’s rights home of the holy infancy v kaska supra pincite quoting sefton v sefton p 2d cal in the present case mr rinehart filed his petition for an continued determination regarding petitioners’ filing_status for the years in issuedollar_figure ii sec_6662 penalties pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulationsdollar_figure sec_6662 sec_6664 provides that no accuracy-related_penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all continued annulment only month before ms yeager filed her bankruptcy petition up until that time and since that time petitioners held themselves out as being married furthermore as we previously stated in order to obtain the annulment petitioners supplied incorrect information to the texas state court their attempt to claim that they were not married as a result of the decree of annulment does not promote the purposes for which the relation_back_doctrine was intended petitioners also argue that respondent ignores his own rulings ie revrul_76_255 1976_2_cb_40 regarding the effect of their annulment we disagree petitioners’ situation is factually similar to situation in the revenue ruling-- applying the sham_transaction doctrine to taxpayers who divorced because it would be advantageous for them to be unmarried at the end of the calendar_year but who never intended to remain unmarried and did not remain unmarried see 668_f2d_1382 4th cir sec_7491 is not applicable to these cases see supra note the pertinent facts and circumstances sec_1_6664-4 income_tax regs with regard to claiming a filing_status of single on their tax returns for and we do not believe that petitioners acted with reasonable_cause and in good_faith see supra pp accordingly we hold that petitioners are liable for the accuracy-related_penalties related to their claiming a filing_status of single on their tax returns for and to reflect the foregoing an appropriate order will be issued
